TEFMD Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $9,799 Class B $470 Class C $872 Class F-1 $645 Total $11,786 Class R-5 $250 Total $250 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.6132 Class B $0.4993 Class C $0.4915 Class F-1 $0.6027 Class R-5 $0.6477 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 17,577 Class B 854 Class C 1,975 Class F-1 1,321 Total 21,727 Class R-5 424 Total 424 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $15.16 Class B $15.16 Class C $15.16 Class F-1 $15.16 Class R-5 $15.16 TEFVA Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $10,522 Class B $352 Class C $579 Class F-1 $818 Total $12,271 Class R-5 $114 Total $114 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.6196 Class B $0.5006 Class C $0.4924 Class F-1 $0.6085 Class R-5 $0.6599 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 18,585 Class B 646 Class C 1,400 Class F-1 1,677 Total 22,308 Class R-5 197 Total 197 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $15.90 Class B $15.90 Class C $15.90 Class F-1 $15.90 Class R-5 $15.90
